The appellants herein are seeking relief, under the provisions of chapter 78 of the Acts of 1933, §§ 61-701 to 61-709 Burns 1933, §§ 13845-13853 Baldwin's 1934, from a judgment taken against them, or against parties for whom they have been substituted, as sureties on a depository bond given pursuant to chapter 222 of the Acts of 1907, as amended.
This is a companion appeal to cause number 27,131 of this court, entitled Fred Kassabaum, Admr., et al. v. Board ofFinance of Lakeville, decided by this court on the 1st day of May, 1939, ante 491, which two cases were, upon the request of the parties, consolidated for briefing and argument.
With the exception of the name of the appellee and the amounts of the judgments the records show both cases to be identical. The same legal propositions raised for decision here were raised inFred Kassabaum, Admr., et al. v. Board of Finance ofLakeville, supra, consequently, on authority thereof the judgment herein is reversed, with instructions to the St. Joseph Superior Court, No. 2, to restate the conclusions of law herein and enter judgment thereon in accordance with the opinion in said cause number 27,131 hereinabove mentioned.
 *Page 1